[Cite as State v. Fields, 2011-Ohio-6044.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :    JUDGES:
                                             :    Hon. Sheila G. Farmer, P.J.
        Plaintiff-Appellee                   :    Hon. Julie A. Edwards, J.
                                             :    Hon. Patricia A. Delaney, J.
-vs-                                         :
                                             :
GERALD D. FIELDS                             :    Case No. CT11-0037
                                             :
        Defendant-Appellant                  :    OPINION




CHARACTER OF PROCEEDING:                          Appeal from the Court of Common
                                                  Pleas, Case. No. CR2009-0166



JUDGMENT:                                         Affirmed




DATE OF JUDGMENT:                                 November 21, 2011




APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

ROBERT L. SMITH                                   GERALD D. FIELDS, PRO SE
27 North Fifth Street                             P.O. Box 57
Zanesville, OH 43701                              Marion, OH 43301
Muskingum County, Case No. CT11-0037                                                   2

Farmer, P.J.

        {¶1}   On October 13, 2009, appellant, Gerald Fields, pled guilty to one count of

trafficking in drugs in violation of R.C. 2925.03 and one count of permitting drug abuse

in violation of R.C. 2925.13. By judgment entry filed November 9, 2009, the trial court

sentenced appellant to an aggregate term of nine years in prison. Appellant's case was

affirmed on appeal. State v. Fields, Muskingum App. No. CT2009-0057, 2010-Ohio-

6233.

        {¶2}   On July 19, 2011, appellant filed a motion for sentence modification,

claiming his sentence should be reduced pursuant to H.B. No. 86. By journal entry filed

July 22, 2011, the trial court denied the motion.

        {¶3}   Appellant filed an appeal and this matter is now before this court for

consideration. As appellant failed to list any assignments of error pursuant to App.R.

16(A)(3), we glean the following assignment from appellant's arguments:

                                             I

        {¶4}   "THE TRIAL COURT ERRED IN DENYING APPELLANT'S MOTION FOR

SENTENCE MODIFICATION PURSUANT TO H.B. NO. 86."

        {¶5}   We note this case comes to us on the accelerated calendar. App.R. 11.1,

which governs accelerated calendar cases, provides, in pertinent part:

        {¶6}   "(E) Determination and judgment on appeal. The appeal will be

determined as provided by App.R. 11.1. It shall be sufficient compliance with App.R.

12(A) for the statement of the reason for the court's decision as to each error to be in

brief and conclusionary form. The decision may be by judgment entry in which case it

will not be published in any form."
Muskingum County, Case No. CT11-0037                                                    3


        {¶7}   This appeal shall be considered in accordance with the aforementioned

rule.

                                             I

        {¶8}   Appellant claims the trial court erred in denying his motion for sentence

modification pursuant to H.B. No. 86. We disagree.

        {¶9}   The sentencing reforms of H.B. No. 86 eliminated any distinction between

crack cocaine and powder cocaine, and lowered several cocaine thresholds.             The

effective date of the reforms was September 30, 2011. Appellant was sentenced on

November 9, 2009.

        {¶10} Contained within H.B. 86 at Section 4 is the specific legislative intent not

to make the changes retroactive:

        {¶11} "The amendments***apply to a person who commits an offense specified

or penalized under those sections on or after the effective date of this section and to a

person to whom division (B) of section 1.58(B) of the         Revised Code makes the

amendments applicable."

        {¶12} R.C. 1.58(B) provides: "If the penalty, forfeiture, or punishment for any

offense is reduced by a reenactment or amendment of a statute, the penalty, forfeiture,

or punishment, if not already imposed, shall be imposed according to the statute as

amended."

        {¶13} Based upon the statutory provisions, we find the trial court did not err in

denying appellant's motion for sentence modification.

        {¶14} The sole assignment of error is denied.
Muskingum County, Case No. CT11-0037                                         4


      {¶15} The judgment of the Court of Common Pleas of Muskingum County, Ohio

is hereby affirmed.

By Farmer, P.J.

Edwards, J. and

Delaney, J. concur.




                                       _s/ Sheila G. Farmer______________



                                       _s/ Julie A. Edwards______________



                                       _s/ Patricia A. Delaney____________

                                                   JUDGES

SGF/sg 1103
[Cite as State v. Fields, 2011-Ohio-6044.]


                 IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO

                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO                                   :
                                                :
        Plaintiff-Appellee                      :
                                                :
-vs-                                            :        JUDGMENT ENTRY
                                                :
GERALD D. FIELDS                                :
                                                :
        Defendant-Appellant                     :        CASE NO. CT11-0037




        For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Muskingum County, Ohio is affirmed. Costs

to appellant.




                                                s/ Sheila G. Farmer______________



                                                _s/ Julie A. Edwards______________



                                                _s/ Patricia A. Delaney____________

                                                            JUDGES